Appellant, in his motion for a rehearing, reasserts that the evidence is insufficient to sustain his conviction. This was the only question presented for review on the original submission of this case, and the same is thoroughly discussed in our original opinion.
In his motion he does not point out wherein the evidence fails to support the jury's conclusion of his guilt.
Believing that the case was properly disposed of on the original submission, the motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.